Citation Nr: 1103456	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-30 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected degenerative joint disease of the 
lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1980 to August 1983 
and from February 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

A hearing was held on January 13, 2010, by means of video 
conferencing equipment with the appellant in Muskogee, Oklahoma, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting 
in Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

Subsequent to the most recent supplemental statement of the case 
(SSOC), the Veteran submitted additional evidence, consisting of 
the July 2010 VA examination report for PTSD, which was not 
reviewed by the RO.  The Veteran stated that he wanted the RO to 
issue another SSOC as the July 2010 VA examination report was not 
considered or reviewed.  The Board acknowledges that the 
September 2010 SSOC noted that the Veteran failed to report to a 
June 2010 VA examination, but did not mention the rescheduled and 
attended examination in July 2010.  However, in the November 2010 
post-remand brief, the Veteran's representative submitted a 
waiver of having the evidence reviewed by the agency of original 
jurisdiction in accord with 38 C.F.R. § 20.1304 and stated that 
they waived the right to another SSOC.  Therefore, a remand to 
issue a new SSOC is not required.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Resolving any reasonable doubt in the Veteran's favor, the 
Veteran's PTSD is manifested by occupational and social 
impairment, with deficiencies in most areas, but is not 
manifested by total occupational and social impairment.

3.  The preponderance of the medical evidence demonstrates that 
the Veteran's degenerative joint disease of the lumbosacral spine 
has not been shown to be productive of limitation of motion or a 
function loss due to pain manifested by restriction of forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, 
but no higher, for PTSD have been met.  38 U.S.C.A. § 1155, 5100, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an initial disability rating in excess of 10 
percent for degenerative joint disease of the lumbosacral spine 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235- 5243 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

With respect to the Veteran's claims for higher disability 
ratings, the law requires VA to notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration.  Finally, the 
notice must provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to obtain) 
that are relevant to establishing her or his entitlement to 
increased compensation.  However, the notice required by section 
5103(a) need not be specific to the particular Veteran's 
circumstances; that is, VA need not notify a Veteran of 
alternative diagnostic codes that may be considered or notify of 
any need for evidence demonstrating the effect that the worsening 
of the disability has on the particular Veteran's daily life.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
notice must be provided prior to an initial unfavorable decision 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Nevertheless, in this case, the Veteran is challenging the 
initial disability ratings assigned following the grant of 
service connection for PTSD and the grant of service connection 
for degenerative joint disease of the lumbosacral spine.  In 
Dingess, the United States Court of Appeals for Veterans Claims 
(Court) held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify has been satisfied.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all available VA treatment records and private 
treatment records are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claims.  In March 2010, the Board remanded the Veteran's case, in 
part, to send the Veteran a notification letter requesting him to 
submit copies of records pertaining to his workers compensation 
claim or to submit a signed release form so that VA could request 
the records on his behalf.  The Veteran was sent a letter in 
April 2010 which asked the Veteran to submit any copies of 
records pertaining to the workers compensation claim or to submit 
the signed release form so that VA could request the records.  
The Veteran did not submit any records and did not submit a 
release form.  While VA has a duty to assist the Veteran in 
substantiating his claim, that duty is not a one-way street.  
Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. 
West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait 
for help from VA).  Accordingly, the Board finds that any further 
attempts to secure any additional records would be futile.  
Therefore, the Board finds that the AMC substantially complied 
with the March 2010 remand directive.  See Dyment v. West, 13 
Vet. App. 141 (1999), D'Aries v. Peake, 22 Vet. App. 97 (2008).  
In addition, the Board remanded the Veteran's case in March 2010 
to provide new VA examinations.  The record shows that the 
Veteran was afforded VA examinations in July 2010 in accordance 
with the remand directives and, therefore, the Board finds that 
the March 2010 remand directives were substantially completed.  
Id.  Cumulatively, the Veteran has been afforded VA examinations 
in February 2007 and July 2010 with respect to the disabilities 
on appeal.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the examinations 
obtained in this case are more than adequate, as the reports were 
predicated on reviews of the pertinent evidence of record, and 
fully addressed the rating criteria that are relevant to rating 
PTSD and degenerative joint disease of the lumbosacral spine.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicolson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

LAW AND ANALYSIS

I.	PTSD

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service. The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where a Veteran appeals the initial rating 
assigned for a disability when a claim for service connection for 
that disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
initial rating on appeal was erroneous . . . ." Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

As described above, the Veteran's service-connected PTSD is 
currently rated as 30 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 30 percent rating is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is granted for total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.

The use of the term 'such as' in the general rating formula for 
mental disorders in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase 'such symptoms 
as,' followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to each 
Veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  Id.

GAF scores are a scale reflecting the 'psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), 
p. 32).

GAF scores ranging between 61 and 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to an initial disability rating of 70 percent 
for his service-connected PTSD.

Initially, the Board recognizes that the Veteran's service-
connected PTSD has resulted in symptoms that are contemplated by 
the criteria for a 30 percent disability rating, 50 percent 
disability rating, and 70 percent disability rating.   

The VA treatment records show that the Veteran has reported 
symptoms of depression, social isolation, conflicts with co-
workers, sleep impairment, hypervigilance, panic attacks, 
impairment in judgment, and obsessional rituals.  The Veteran has 
been assigned GAF scores ranging from 45 to 65.  

The VA treatment records also reveal that the Veteran was 
hospitalized from August 12, 2006 to August 17, 2006 after the 
Veteran threatened violence against his reserves unit.  Upon 
admission, the Veteran was assigned a GAF score of 30, indicating 
serious symptoms.  On discharge, the Veteran was assigned a GAF 
score of 50.  

The Veteran was afforded a VA examination in February 2007.  The 
Veteran stated that he had problems with a sleep disorder, 
chronic nightmares with intrusive thoughts, and flashbacks.  He 
also had problems with anxiety.  The Veteran stated that he did 
not want to be around people and did not feel like talking to 
anyone after he came back from Iraq.  He said that some days, he 
just goes to his room and watches television.  He had no hobbies 
or interests.  The Veteran stated that his mental health symptoms 
have affected his work and that he missed some work due to mental 
health symptoms and took sick days.  He stated that he and his 
wife have been married for twenty years, but there was some 
stress in their marriage.  The Veteran's speech was goal 
directed.  No looseness of association was noted.  He was not 
overly spontaneous in conversation, but did answer all questions 
asked.  There was no evidence of a thought disorder or psychosis.  
His mood was blunted during the examination and appeared to have 
underlying irritability.  He was not found to be a threat to 
himself or to others at this time, but said he had occasional 
thoughts of feeling like he wanted to choke someone.  He also had 
intermittent suicidal thoughts in the past.  The examiner listed 
a diagnosis of PTSD and assigned a GAF score of 55, indicating 
moderate symptoms.  

The Veteran was afforded another VA examination in July 2010.  
The Veteran stated that he was married for approximately 20 
years, but that the relationship with his wife was shaky.  He 
stated that he did have friends but had no desire to go anywhere.  
The Veteran's psychomotor activity was restless and his speech 
was spontaneous.  The Veteran was intact to person, time, and 
place.  The Veteran's thought content included paranoid ideation.  
The Veteran had obsessive/ritualistic behavior and panic attacks 
everyday.  There was presence of homicidal thoughts and suicidal 
thoughts.  He was not able to maintain minimum personal hygiene.  
There was a problem with activities of daily living including a 
moderate problem with household chores and shopping.  The 
Veteran's memory was evaluated as mildly impaired.  The Veteran 
had persistent symptoms of irritability or outburst of anger and 
difficulty concentrating.  The examiner noted that the Veteran's 
problems of concentration, difficulty following instructions, 
inappropriate behavior, increased absenteeism, increased 
tardiness and memory loss affected his occupational functioning.  
The examiner explained that the Veteran had missed approximately 
30 to 45 days of work in the past year and reported a lack of 
motivation and anxiety for missed days at work.  He reported 
avoiding social interactions with coworkers and did not socialize 
outside of work.  He reported getting into conflicts with 
customers.  He avoided getting close with others in his family on 
an emotional level and reported marital conflicts due to his mood 
swings.  The examiner noted that there was not total occupational 
and social impairment due to PTSD signs and symptoms, but there 
were deficiencies in judgment, thinking, family relations, work, 
and mood.  The examiner assigned a GAF score of 55, indicating 
moderate symptoms.  

During the January 2010 hearing, the Veteran testified that he 
suffers from suicidal thoughts and that he cannot get close to 
anybody.  He stated that he does not communicate with his 
children and the last time he spoke to his son was last 
Christmas.  He stated that he does not really leave the house and 
does not want anyone around him.  The Veteran also explained that 
he was irritable at work and had some conflicts when he told 
another man he was going to cripple him.  He also said that 
sometimes he thinks he sees things.  

In reviewing the medical evidence, the Board finds that the 
Veteran's PTSD symptomatology more nearly approximates the 
criteria for an initial 70 percent disability rating.  The 
medical evidence shows that the Veteran has consistently reported 
experiencing depression which appears to affect his ability to 
function independently, appropriately, and effectively.  For 
example, the October 2009 VA treatment record noted that the 
Veteran was really depressed and did not go to work.  There is 
also evidence of impaired thought processes.  The July 2010 VA 
examination report noted that the Veteran has paranoid ideation 
and that his PTSD symptoms result in deficiency in thought and 
judgment.  In addition, there is also evidence of obsessional 
rituals and neglect of personal appearance.  Furthermore, the 
Veteran has testified that he experiences suicidal thoughts.  
Finally, the July 2010 VA examiner specifically determined that 
the Veteran had deficiencies in judgment, thinking, family 
relations, work and mood due to his PTSD symptomatology.  The 
Board notes that although the Veteran does not meet all the 
criteria set forth under Diagnostic Code 9411 for a 70 percent 
rating, it is not required that all of the enumerated criteria be 
met for a particular rating.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  Therefore, in resolving the benefit of the 
doubt in favor of the Veteran, a higher initial disability rating 
of 70 percent is granted.  38 U.S.C.A. § 5107(b).

On the other hand, the Board finds that the Veteran is not 
entitled to an initial disability rating in excess of 70 percent.  
The medical evidence affirmatively shows that the Veteran's PTSD 
is not manifested by gross impairment in thought processes or 
communication; grossly inappropriate behavior; a persistent 
danger of hurting self or others; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  Although the Veteran's thoughts have 
been evaluated as impaired, there is no evidence of gross 
impairment.  Indeed, the Veteran is still employed as a truck 
driver, oriented to person, place, and time, and responded 
appropriately to questions asked during the VA examinations.  
Furthermore, the Board also notes that the Veteran does exhibit 
inappropriate behavior including getting involved in conflicts at 
work.  However, again, the Veteran's behavior does not reach the 
level of grossly inappropriate behavior.  As noted above, the 
Veteran is still employed and has not been involved in any acts 
of physical violence.  Also, there is no evidence that the 
Veteran has an intermittent inability to perform activities of 
daily living.  Although the Veteran was noted to neglect minimum 
personal hygiene at the July 2010 VA examination, the VA examiner 
specifically explained that the Veteran was able to perform 
activities of daily living.  There is no evidence to show that 
the Veteran is unable to perform activities of daily living.  The 
Board does recognize that the Veteran has reported that he 
sometimes sees things out of the corner of his eyes and hears 
voices.  See hearing transcript.  However, at both VA 
examinations, the Veteran denied experiencing any hallucinations 
or delusions and the vast majority of the treatment records are 
absent for any complaints of hallucinations or delusions.  
Therefore, there is no evidence of persistent hallucinations or 
delusions.  In addition, the Board recognizes that the Veteran 
reported experiencing homicidal and suicidal thoughts at his most 
recent VA examination.  However, the Veteran stated that he had 
no current intention or plan and the Veteran has consistently 
denied any suicidal or homicidal ideation in the VA treatment 
records dated in August 2006, July 2007, November 2007, February 
2008, August 2009, and October 2009.  Thus, although the Veteran 
has reported thoughts of suicide and homicide, the medical 
evidence does not show that the Veteran is a persistent danger to 
himself or others as he has denied having any current plan or 
intent.  Although the Veteran was hospitalized for five days in 
August 2006 for psychiatric treatment due to his threat of 
violence to his former reserves unit, his condition improved and 
upon discharge, his GAF score was noted as 50.  There were no 
subsequent hospitalizations.  Finally, the July 2010 VA examiner 
reviewed the Veteran's claims file, performed a mental status 
examination, and determined that based on the Veteran's symptoms, 
he did not have total occupational and social impairment.  In 
light of the foregoing, the preponderance of the evidence is 
against a finding that the Veteran's PTSD is productive of total 
occupational and social impairment to warrant a 100 percent 
disability rating.  

In reaching this conclusion, the Board takes note of the assigned 
GAF scale scores.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  The Veteran's GAF scores have ranged from 30 
to 65, indicating mild to serious symptoms.  However, in this 
case, the vast majority of the Veteran's GAF scores are in the 50 
to 55 range, indicating moderate to serious symptoms, in accord 
with the currently assigned 70 percent disability rating.  The 
Board does note that the Veteran had a lower GAF score of 45 and 
was assigned a GAF score of 30 when admitted to the hospital for 
a 5 day stay for psychiatric treatment.  However, upon discharge, 
the Veteran was assigned a GAF score of 50.  In any event, GAF 
scores are just one part of the medical evidence to be considered 
and are not dispositive.  The Board finds probative that the 
Veteran has not demonstrated the majority of the symptoms listed 
in the rating criteria for a 100 percent disability rating.  In 
addition, the Board finds that the preponderance of the evidence, 
including the clinical findings associated with the reported GAF 
scores, shows that the Veteran's PTSD symptoms do not equal or 
more nearly approximate the criteria for a 100 percent disability 
rating as the Veteran does not have total occupational and social 
impairment.  Indeed, despite the Veteran's PTSD symptoms, he is 
still gainfully employed as a truck driver, able to perform 
activities of daily living, and is married to his wife of more 
than 20 years.  In evaluating all of the evidence of record, as 
shown above, the Board finds that the Veteran's symptoms more 
nearly approximate the criteria for an initial 70 percent 
disability rating.

The Board has also considered referral for extra-schedular 
consideration.  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2010).  An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected PTSD 
is inadequate.  It does not appear that the Veteran has an 
"exceptional or unusual" disability; he merely disagrees with 
the assigned rating for his level of impairment.  In other words, 
he does not have any symptoms from his service-connected 
disability that are unusual or are different from those 
contemplated by the schedular criteria.  A higher rating is 
provided for certain manifestations of his PTSD.  As discussed 
herein, the medical evidence reflects manifestations of the 
higher rating of 70 percent but not the next higher rating of 100 
percent in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disability and the criteria to assess social and 
occupational impairment.  Therefore, referral for extraschedular 
consideration is not warranted.  

II.	Degenerative Joint Disease of the Lumbosacral spine

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where a Veteran appeals the initial rating 
assigned for a disability when a claim for service connection for 
that disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
initial rating on appeal was erroneous . . . ." Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, a 10 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine is greater than 30 degrees, 
but no greater than 40 degrees; or combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is warranted when forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is contemplated when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent rating 
is warranted when there is unfavorable ankylosis of the entire 
thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1) 
(2010).

Further, for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar spine 
is 230 degrees.  The normal ranges of motions for each component 
of spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine, Note (2) (2010).  See also 38 C.F.R. § 4.71a, Plate 
V (2010).

Unfavorable ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the ankylosis results in one 
or more of the following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine, 
Note (5) (2010).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that an initial 
disability rating in excess of 10 percent for degenerative joint 
disease of the lumbosacral spine is not warranted.  

The Veteran stated that he injured his low back in January 2006 
during a weekend drill when he was driving a humvee and had a 
rear end collision.  

The VA treatment records and private treatment records show that 
the Veteran has consistently complained of pain in his low back.  
The August 2006 outpatient treatment record shows that the 
Veteran exhibited flexion to 90 degrees, extension to 40 degrees, 
left lateral flexion to 30 degrees, right lateral flexion to 30 
degrees, left rotation to 55 degrees, and right rotation to 55 
degrees.  The Veteran complained of decreased range of motion and 
decreased ability to perform daily activities.  In another August 
2006 outpatient record, the Veteran had normal lumbosacral spine 
motion.  

The Veteran was afforded a VA examination in February 2007.  The 
Veteran stated that he was in training in January 2006 and was in 
a rear end collision and injured his back.  The Veteran reported 
that he experienced pain in his lower back mainly when he walked.  
He did not wear any brace to the lower back and did not use any 
walking aids.  There was no history of any bladder or bowel 
functional impairment.  He had been taking muscle relaxants which 
helped the pain.  He also had numbness in his feet when he 
walked.  He was able to walk and able to drive.  There was no 
additional limitation of motion or functional impairment as there 
were no flare-ups.  There were no periods of incapacitation 
during the last twelve months.  Upon examination, motor function 
was intact without any weakness or atrophy.  Reflexes were normal 
and sensory function was intact in both upper extremities and 
both lower extremities.  On examination of the spine, there was 
no fixed deformity.  Musculature of the spine was normal.  There 
was no weakness.  There was no spasm and no tenderness.  Straight 
leg raising test was positive on the right side at 70 degrees and 
negative on left side.  The range of motion of the lumbosacral 
spine flexion was 80 degrees without pain and with pain up to 90 
degrees, extension to 20 degrees without pain and with pain up to 
25 degrees, right lateral flexion to 35 degrees, left lateral 
flexion to 35 degrees, right side rotation to 50 degrees, and 
left side rotation to 50 degrees.  No pain was noted during the 
lateral flexion movements or rotation movements.  He was able to 
tolerate pain during forward bending and backward extension and 
there was no incoordination noted.  There was no limitation of 
the movements of the lumbosacral spine because of pain, weakness, 
fatigue, or repetitive use.  The x-rays of the lumbosacral spine 
revealed minimal degenerative changes.  The examiner listed a 
diagnosis of mild degenerative joint disease of the lumbosacral 
spine with mild functional loss due to pain.  

In a private treatment record, it was noted that the Veteran's 
sacral flexion was 30 degrees, extension was 15 degrees, left 
lateral flexion was 15 degrees, and right lateral flexion was 20 
degrees.  

The Veteran was afforded another VA examination in July 2010.  
The Veteran reported that in 2006, he was driving a humvee when 
he was hit by a pickup and had severe low back pain at the time 
of the accident.  The Veteran stated that he continued to have 
sharp pain in his low back that would intermittently radiate down 
the right leg.  The Veteran reported that he has flare-ups of 
severe low back pain every week that lasted from 1 to 2 days.  
The precipitating factor was driving his truck because he bounced 
on the seat and getting in and out of his truck.  There was a 
reported history of fatigue, decreased motion, stiffness, spasm, 
and pain.  There were no reported incapacitating episodes.  On 
physical examination, the Veteran's posture and gait were normal.  
There was no gibbus, no kyphosis, no lumbar lordosis, no lumbar 
flattening, no reverse lordosis, no list, and no scoliosis.  
There was no thoracolumbar spine ankylosis.  On examination, 
there was no spasm, no atrophy, no guarding, and no weakness.  
There was pain with motion and tenderness.  The localized 
tenderness was not responsible for any abnormal gait or abnormal 
spinal contour.  The Veteran exhibited flexion to 80 degrees, 
extension to 10 degrees, left lateral flexion to 15 degrees, left 
lateral rotation to 20 degrees, right lateral flexion to 15 
degrees, and right lateral rotation to 20 degrees.  There was 
objective evidence of pain on active range of motion.  There were 
no additional limitations after three repetitions of range of 
motion.  The neurological examination of the lower extremities 
was normal with normal vibration, normal position sense, normal 
pain or pinprick, and normal light touch.  The muscle tone was 
normal and there was no muscle atrophy.  Lasegue's sign was 
negative and Waddell's sign was negative.  

During the January 2010 hearing, the Veteran testified that his 
back was painful and that he missed several weeks of work because 
of his back.  He stated that he did not have much ability in it 
any more.  He stated that he could not get up in his truck the 
way that he used to.  He said that sometimes he had to unload the 
truck and that affected him.  The Veteran also stated that he was 
prescribed bed rest due to an additional workers compensation 
injury.  

In reviewing the evidence of record, the Board finds that an 
initial disability rating in excess of 10 percent for the 
Veteran's degenerative joint disease of the lumbosacral spine is 
not warranted.  There is no evidence of muscle spasm or severe 
guarding that resulted in an abnormal gait or abnormal curvature 
of the spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  There is also no evidence of combined range 
of motion of the thoracolumbar spine of 120 degrees or less.  In 
addition, the February 2007 VA examination report shows that the 
Veteran exhibited flexion to 90 degrees and the July 2010 VA 
examination report shows that the Veteran exhibited flexion to 80 
degrees.  There is no evidence to show that the Veteran has 
flexion of less than 60 degrees to warrant a higher disability 
rating.  The Board recognizes that a private treatment record 
shows that the Veteran's flexion of the sacral spine was limited 
to 30 degrees.  However, the pertinent rating criteria refer to 
flexion measurements of the thoracolumbar spine.  Therefore, the 
flexion measurement of the sacral spine does not warrant a higher 
disability rating under the rating criteria.  Nonetheless, in 
reviewing the medical evidence, the Board finds that the 
preponderance of the evidence is against the claim for a higher 
initial disability rating as the overall medical evidence of 
record does not show that the Veteran's spine was not limited to 
60 degrees or less.  As noted above, the two VA examination 
reports, including the most recent examination conducted in 2010, 
do not show that the Veteran's flexion is less than 80 degrees.  
Therefore, the Board determines that the Veteran's disability is 
most appropriately rated as 10 percent disabling for the entire 
appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased disability rating for the Veteran's service-connected 
back disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the Veteran's symptoms 
are supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the Veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the Veteran's 
lumbar spine is contemplated in the currently assigned 10 percent 
disability rating. The Veteran's complaints do not, when viewed 
in conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to the 
degree that would warrant an increased rating.  During the July 
2010 VA examination, the Veteran did report that he experienced 
fatigue, decreased motion, stiffness, and pain.  However, the 
July 2010 VA examiner commented that there was clearly pain 
during the range of motion testing, there was no limitation due 
to pain, weakness, fatigue, or repetitive use.  In addition, the 
February 2007 VA examiner explained that there was pain, but 
there was no limitation of the movements of the lumbosacral spine 
because of pain, weakness, fatigue, or repetitive use.  
Therefore, the Board finds that the preponderance of the evidence 
is against an initial disability rating in excess of 10 percent.  

In addition, consideration has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243, intervertebral disc syndrome.  Although the Veteran has 
complained of incapacitating pain due to his disability, the 
records are devoid of any notation with respect to intervertebral 
disc syndrome.  Therefore, a higher rating under Diagnostic Code 
5243 is not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2010).

The Board recognizes that the Veteran has attested to some 
neurological symptoms that he has related to his service-
connected disability.  However, the Board finds that a separate 
disability rating for neurological complications is not warranted 
because the objective medical evidence does not demonstrate that 
the Veteran suffers from a separate neurological disability.  The 
August 2006 outpatient treatment record noted that the Veteran 
complained of decreased sensation of the entire upper 
extremities, but the motor examination demonstrated no 
dysfunction and the Veteran's reflexes of the right and left 
knees were normal.  In addition, the July 2010 VA examination 
report reveals that the neurological examination of the lower 
extremities was normal with normal vibration, normal position 
sense, normal pain or pinprick, and normal light touch.  The 
muscle tone was normal and there was no muscle atrophy.  
Therefore, the Board concludes that the Veteran does not suffer 
from additional neurological deficiency so as to warrant a 
separate disability rating under the diagnostic codes pertinent 
to rating neurological disorders.  See Bierman v. Brown, 6 Vet. 
App. 125, 129-132 (1994).

In conclusion, the Board finds that Veteran's level of disability 
more closely approximates the criteria for a 10 percent 
disability rating and a higher disability rating is not 
warranted.  The Board finds that the preponderance of the 
evidence is against the Veteran's claim for an initial disability 
rating in excess of 10 percent for degenerative joint disease of 
the lumbosacral spine and the claim must be denied.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235- 5243 (2010).

Finally, in reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations have 
been considered, whether or not they were raised by the Veteran.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability is inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's assigned rating with the established criteria found 
in the rating schedule shows that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  As 
discussed above, there are higher ratings available under the 
diagnostic codes, but the Veteran's disability is not productive 
of such manifestations.  As such, it cannot be said that the 
available schedular evaluation for the disability is inadequate.  
Based on the foregoing, the Board finds that the requirements for 
an extraschedular evaluation for the Veteran's service-connected 
degenerative joint disease of the lumbosacral spine under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Entitlement to an initial disability rating of 70 percent for 
service connected PTSD is granted. 

Entitlement to an initial disability rating in excess of 10 
percent for service-connected degenerative joint disease of the 
lumbosacral spine is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


